Case: 1:18-cr-00720-SO Doc #:1 Filed: 12/04/18 1of 2. PagelD # 1

o810 DEC —k PMID: he

IN THE UNITED STATES DISTRICT CoURE: 88

FOR THE NORTHERN DISTRICT OF OHIO ¢<:/2;
EASTERN DIVISION 91)" 0

  

UNITED STATES OF AMERICA, INDICTMENT

Plaintiff,

)
. )
) ? & ~ rr ‘
v. 5 | : 18 CR 720 1
)
)

 

Title 18, Sections 2252(a)(2), and
2252A(a)(5)(B), United States
Code

BRANDYN GARBER,

Defendant.

JUDGE OLIVER

(Receipt and Distribution of Visual Depictions of Real Minors Engaged in Sexually Explicit
Conduct, in violation of 18 U.S.C. § 2252(a)(2))

The Grand Jury charges:

1. From on or about July 30, 2018 through on or about August 29, 2018, in the
Northern District of Ohio, Eastern Division, and elsewhere, Defendant BRANDYN GARBER,
using any means and facility of interstate and foreign commerce, did knowingly receive and
distribute, numerous computer files, which files contained visual depictions of real minors
engaged in sexually explicit conduct, and which files had been shipped and transported in and
affecting interstate and foreign commerce, as defined in Title 18, Section 2256(2), United States
Code, in violation of Title 18, United States Code, Section 2252(a)(2). .

COUNT 2
(Possession of Child Pornography, in violation of 18 U.S.C. § 2252A(a)(5)(B))

The Grand Jury further charges:
2. On or about August 29, 2018, in the Northern District of Ohio, Eastern Division,
Defendant BRANDYN GARBER did knowingly possess a computer which contained child

pornography as defined in Title 18, Section.2256(8), United States Code, which child
Case: 1:18-cr-00720-SO: Doc #: 1 Filed: 12/04/18 2 of 2. PagelD #: 2

pornography had been shipped and transported in interstate and foreign commerce by any means,
including by computer, and at least one image involved in the offense involved a prepubescent
minor or a minor who had not attained 12 years of age, in violation of Title 18, United States

Code, Section 2252A(a)(5)(B).

A TRUE BILL.

Original document - Signatures on file with the Clerk of Courts, pursuant to the E-Government

Act of 2002.

 

 
